Citation Nr: 1022857	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-33 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for hypertension.  

2.  Entitlement to service connection for a variously 
diagnosed psychiatric disorder, to include posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1984 to June 1992.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2006 rating decision of the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 2010, a 
videoconference hearing was held before the undersigned.  A 
transcript of the hearing is associated with the Veteran's 
claims file.  At the videoconference hearing, the Veteran 
sought, and was granted, a 60 day abeyance period for 
submission of additional evidence.  38 C.F.R. § 20.709.  That 
period of time expired; no additional evidence was received.

The RO has adjudicated (and certified on appeal) the limited 
matter of service connection for PTSD.  In compliance with 
the U.S. Court of Appeals for Veterans Claims decision in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009), and because the 
record shows other psychiatric diagnoses (including acute 
stress disorder, dysthymia, and depressive mood), the issue 
has been recharacterized to encompass other psychiatric 
disability.

The  Veteran has raised a claim of service connection for 
diabetes mellitus. (See statement received June 5, 2007.)  
Such claim has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).   Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issue of service connection for a variously diagnosed 
psychiatric disorder, to include PTSD is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if any action on his part is 
required.


FINDINGS OF FACT

1.  An unappealed April 1995 rating decision denied service 
connection for hypertension essentially because it was not 
shown to have been manifested in, or related to, his service; 
an unappealed March 2004 rating decision continued the 
denial.  

2.  Evidence received since the March 2004 rating decision 
does not tend to show that the Veteran's hypertension was 
manifest during, or is otherwise related to, his service; 
does not relate to the unestablished fact necessary to 
substantiate the claim of service connection for 
hypertension; and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received and the claim 
of service connection for hypertension may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to 
all five elements of a service connection claim: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in a claim to reopen a previously finally denied claim, VCAA 
notice must notify the claimant of the meaning of new and 
material evidence and of what evidence and information (1) is 
necessary to reopen the claim; (2) is necessary to 
substantiate each element of the underlying service 
connection claim; and (3) is specifically required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior final 
denial on the merits.

The appellant was advised of VA's duties to notify and assist 
in the development of the claim prior to its initial 
adjudication.  A June 2006 letter provided notice in 
accordance with Kent, and also explained the evidence VA was 
responsible for providing and the evidence he was responsible 
for providing.  This letter also informed the Veteran of 
disability rating and effective date criteria.  He has had 
ample opportunity to respond/supplement the record and has 
not alleged that notice in this case was less than adequate.

At the March 2010 hearing, the Veteran was specifically 
advised that a statement from his medical care provider 
indicating that his hypertension is related to his military 
service would suffice to reopen his claim.  He acknowledged 
an understanding of this requirement and was afforded a 60 
day abeyance period to submit nexus evidence.  The abeyance 
period has lapsed, and no such evidence was received.  

The Veteran's pertinent service treatment records (STRs) are 
associated with his claims file and postservice treatment 
records have been secured.  Notably, the Veteran reported he 
received treatment for hypertension about a year or two after 
his separation from military service.  (Videoconference 
hearing transcript, page 10).  However, an October 2006 
Formal Finding (on the Unavailability of Outpatient treatment 
records at the VAMC El Paso for the period of August 1, 1992 
to December 21, 1992) indicates that records of such 
treatment are unavailable.  Therefore, any further 
development for such records would be pointless.  The duty to 
assist by arranging for a VA examination or obtaining a 
medical opinion does not attach until a previously denied 
claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  The 
appellant has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, as to the claim.

An April 1995 rating decision denied the Veteran's claim of 
service connection for hypertension based on a finding that 
the medical evidence did not show that hypertension was 
manifested while the Veteran was on active duty or to a 
compensable degree within a year of his release from military 
service in June 1992.  He did not appeal this decision and it 
became final.  38 U.S.C.A. § 7105.  An unappealed rating 
decision in March 2004 continued the denial, finding that new 
and material evidence had not been submitted.  That decision 
likewise is final.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108.

"New and material evidence" is defined in 38 C.F.R. 
§ 3.156(a).  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Evidence of record at the time of the March 2004 rating 
decision included the Veteran's written communications, STRs, 
a VA examination report, and VA treatment records.  His 
written communications include his assertion that he was 
treated for hypertension in service.  The STRs show that, in 
November 1991, he was given a provisional diagnosis of 
essential hypertension.  The STRs do not show a definitive 
diagnosis of hypertension.  The March 1995 VA examination 
report includes a diagnosis of essential hypertension and 
notes that, about six months prior to the date of the 
examination, the Veteran was started on medication by his VA 
physician.  VA treatment records at the time were silent as 
to hypertension.  

Evidence received since the March 2004 rating decision 
consists of the Veteran's VA and private treatment records as 
well as his written communications and hearing testimony.  
This evidence reflects the Veteran's continued treatment for 
hypertension and his assertion that he sought treatment for 
hypertension about a year or two after his separation from 
military service.  (Videoconference hearing transcript, page 
10).  An October 2006 Formal Finding on the Unavailability of 
Outpatient treatment records at the VAMC El Paso for the 
period of August 1, 1992 to December 21, 1992 notes that 
these records are unavailable for review.  It is also noted 
that all procedures to obtain the outpatient treatment 
records have been correctly followed, all efforts to obtain 
the needed patient treatment records have been exhausted, and 
further attempts are futile.  

As the Veteran's claim of service connection for hypertension 
was previously denied based on a finding that the medical 
evidence did not show that essential hypertension was 
manifested while he was on active military duty or to a 
compensable degree within a year of his release from military 
service in June 1992, and was unrelated to his service, for 
additional evidence received since the March 2004 rating 
decision to be new and material, it must be evidence that was 
not previously of record that shows or suggests that 
essential hypertension was manifest in service or to a 
compensable degree in the first postservice year, or that it 
is otherwise related to the Veteran's service.  

The Veteran's written statements and the VA treatment records 
are new, as they were not previously of record.  However, his 
statements are not competent evidence in this matter, as he 
is a layperson, and medical diagnosis or nexus is a question 
that requires medical expertise.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  Furthermore, the treatment 
records received do not contain any medical opinion or other 
information that relates the Veteran's hypertension to his 
service.  Consequently, no evidence received since the March 
2004 rating decision is competent evidence that relates to 
the unestablished fact necessary to substantiate the claim of 
service connection for hypertension or raises a reasonable 
possibility of substantiating such claim.  

Notably, while the Veteran's recollection that he sought 
treatment for his hypertension within a year or two after 
discharge from service is presumed credible in a claim to 
reopen, it cannot establish that hypertension was manifest to 
a compensable degree within a year after his separation from 
service, as degree of disability is a medical question, 
requiring medical data.  See Espiritu, 2 Vet. App. at 495 
(1992).  Furthermore, as was noted above, this matter was 
held in abeyance for the Veteran to submit evidence he was 
advised was necessary to reopen this claim; as was also 
noted, such evidence was not received.  

In summary, the evidence received since the March 2004 rating 
decision does not relate to the unestablished fact necessary 
to substantiate the claim of service connection for 
hypertension (i.e., that the hypertension is related to the 
Veteran's service); does not raise a reasonable possibility 
of substantiating the claim; and is not material.  The 
preponderance of the evidence is against the Veteran's claim 
to reopen and it must be denied.  


ORDER

The appeal to reopen a claim of service connection for 
hypertension is denied.


REMAND

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  While the notice provisions of 
the VCAA appear to be satisfied, the Board is of the opinion 
that further development of the record is required to comply 
with VA's duty to assist the Veteran in the development of 
the facts pertinent to his claim.  See 38 C.F.R. § 3.159 
(2009).

The evidence of record shows that the Veteran has been given 
a diagnosis of PTSD.  However, such diagnosis is based on 
unverified stressors that the Veteran alleges occurred in 
service.  A medical opinion premised upon an unsubstantiated 
account is of no probative value and does not serve to verify 
the occurrence described.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-
96 (1996) (an opinion by a mental health professional based 
on a postservice examination of the Veteran cannot be used to 
establish the occurrence of a stressor).  Without evidence 
that the Veteran engaged in combat or credible supporting 
evidence of an in-service stressor, even unequivocal medical 
evidence of a diagnosis of PTSD is insufficient to establish 
that the PTSD is service related, so as to substantiate a 
claim for service connection.
The Veteran claims that he has PTSD due to stressor events 
that occurred during his service in Iraq during the Persian 
Gulf War.  Specifically, he recalls being shelled while in a 
convoy and that a tent in which he and others were sleeping 
caught fire and ammunition and "everything went up in the 
middle of the desert."  They were all left with nothing but 
what they had on for a day or two before they "got a helmet 
or another weapon."  

The RO made an October 2006 Formal Finding that there was 
insufficient information to seek stressor verification in 
this matter based on information the Veteran provided.  
However, at least one of the Veteran's alleged stressor 
events (the convoy getting shelled) is clearly verifiable (if 
it occurred, if not it places his credibility in question).  
Another alleged stressor event (a tent catching on fire) may 
also be verifiable.  The JSRRC can only research stressful 
events if there are several items of specific information, 
including the Veteran's claim number and Social Security 
number, a two-month specific date range for when the 
stressful event occurred, the Veteran's unit of assignment 
during the stressful event, and the geographic location where 
the stressful event occurred.  As the Veteran's alleged 
stressors are potentially verifiable with more specific 
information, the Veteran should be sent a letter asking him 
to provide more details about the time frame, unit and 
location of the convoy getting shelled and the tent catching 
on fire.  In that regard he is advised that governing 
regulation provides that when evidence requested in 
connection with a claim for VA benefits is not furnished 
within a year after the date of request the claim is to be 
considered abandoned.  38 C.F.R. § 3.158(a).

Furthermore, in light of Clemons, 23 Vet. App. 1 (2009), the 
matter of service connection for psychiatric disability other 
than PTSD requires initial adjudication by the RO.

Finally, the Veteran receives ongoing VA treatment.  VA 
treatment records were last associated with the claims file 
in October 2008.  Updated records are likely to contain 
pertinent information, are constructively of record, and 
therefore must be secured.  See 38 C.F.R. § 3.159(c)(2); Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record 
complete updated records of the Veteran's 
VA psychiatric treatment since October 
2008.

2.  Regarding psychiatric disability other 
than PTSD, the RO should provide the 
Veteran proper VCAA-mandated notice as to 
a claim of service connection for such 
disability, and afford him and his 
representative the opportunity to respond.  

3.  The RO should ask the Veteran to 
provide the specific details necessary for 
verification of his alleged stressors of 
his convoy being shelled and his tent 
catching on fire, specifically including 
the location, his unit and a two-month 
date range for the events.  He must be 
advised that this information is critical 
to his claim.  If he provides the 
information sought, the RO should seek 
verification of such stressor events.  

4.  The RO should arrange for the Veteran 
to be examined by a psychiatrist to 
determine whether he has a psychiatric 
disability (to specifically include PTSD) 
that is etiologically related to his 
active service and corroborated events 
therein (PTSD).  The Veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  Based 
on review of the record and examination of 
the Veteran, the examiner must provide an 
opinion that includes responses to the 
following:

(a)  Please identify any (and all) of the 
Veteran's psychiatric diagnoses.  The 
response to this question should encompass 
consideration of all psychiatric diagnoses 
already noted in the record (to include 
acute stress disorder, dysthymia, and 
depressive mood).

(b)  Does the Veteran, at least as likely 
as not (50% or better probability), have 
an Axis I diagnosis of PTSD (in accordance 
with DSM-IV) based solely on a 
corroborated stressor event in service?  
If a stressor has been corroborated, and 
the response to this question is no, the 
explanation of rationale must include an 
explanation of what is lacking to 
establish such diagnosis.  

(c)  For each (and every) psychiatric 
diagnosis other than PTSD found, the 
psychiatrist should opine regarding the 
likely etiology of such disability, and 
specifically whether it at least as likely 
as not is related to the Veteran's active 
service?  

5.  The RO should then adjudicate the 
matter of service connection for 
psychiatric disability, to include PTSD. 
If it remains denied, the RO should issue 
an appropriate supplemental statement of 
the case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  

______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


